UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 01-11554
                        Summary Calendar


                     RICHARD TERRANCE AYERS,

                                               Plaintiff-Appellant,

                                versus

 JERRY PETERSON, Director-Texas Department of Criminal Justice-
  Institutional Division; DIRECTOR’S REVIEW COMMITTEE; MICHAEL
   COUNTZ; JIM ZELLER; ROBERT OTT; WINSTON HOLD; MELTON BROCK;
      HERMAN TEINERT; L.N. HODGES; RICHARD DEAL; JUDY SLOAN,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (1:99-CV-11)
_________________________________________________________________
                           May 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges:

PER CURIAM:*

     Richard Terrance Ayers, Texas inmate #468361, proceeding pro

se and in forma pauperis, appeals his civil rights complaint’s

being dismissed as frivolous.    See 28 U.S.C. §§ 1915(e)(2)(B)(i) &

1915A(b)(1) (when prisoner litigant proceeding IFP, district court

shall dismiss action if determined to be frivolous).         An IFP

complaint that lacks an arguable basis in fact or in law is



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
frivolous.    Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).     A

§ 1915 dismissal as frivolous is reviewed for abuse of discretion.

Id. at 734.

     Ayers contends defendants violated his constitutional rights

by denying him publications and card stock paper delivered as

incoming prisoner mail.     Regarding the former, he maintains the

dismissal prior to examining the denied publications was an abuse

of discretion.

     Ayers’ claims for equitable relief have been rendered moot by

his transfer to another prison.        See Cooper v. Sheriff, Lubbock

County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).            And, his

challenge for the card stock paper does not state a constitutional

violation.    See Richardson v. McDonnell, 841 F.2d 120, 122 (5th

Cir. 1988) (isolated incident of mail-tampering which does not

interfere with a party’s ability to file legal documents does not

state constitutional violation).

     Moreover,    Ayers   has   abandoned   any   challenge   for   the

publications “Going to Meet the Man,” “Death in a Promised Land,”

“Paradise,” “A Black Theology of Liberation,” “The Warriors,” “The

Journal of Prisoners on Prisons,” and “Rosewood”, as well as a

letter addressed to the National Black Congress.        See Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).      He

does, however, address the denial of three publications:      an issue

                                   2
of    the   “Graterfriends”    newsletter;         an    18th     century    essay   on

perpetuating slavery; and “The Nigger Bible”.

       The district court noted that Ayers admitted that “some of the

requested publications had been banned by [the Texas Department of

Criminal Justice — Institutional Division] in 1992".                       Pursuant to

Ayers’ submissions in the record, it appears that, of the three

publications, only “The Nigger Bible” had been banned by prison

officials prior to Ayers’ request for its receipt. According to

Ayers, TDCJ-ID policy forecloses receipt of a publication by any

inmate once the denial of the publication has been upheld on review

by the Director’s Review Committee.            The record does not reveal,

however, whether any other litigant has challenged the denial of

this publication.

       Prisoners   retain     those   First    Amendment          rights     that    are

consistent with their status as prisoners or with the legitimate

penological objectives of the prison.               Hudson v. Palmer, 468 U.S.
517, 523 (1984).       On the other hand, a prison regulation may

validly restrict material advocating racial hatred on the basis

that it causes a serious danger of violence.                   Chriceol v. Phillips,

169 F.3d 313, 316 (5th Cir. 1999).

       On this record, it appears that the district court’s dismissal

as frivolous of Ayers’ claims concerning the denial of an issue of

the    “Graterfriends”      newsletter,       an        18th     century    essay     on

perpetuating slavery, and “The Nigger Bible” was premature because


                                       3
it   appears    the   court    did   not   examine     the     publications.

See Thornburgh v. Abbott, 490 U.S. 401, 419 (1989) (affirming

remand to district court for an examination of prison restrictions

on   inmates’   receipt   of   publications   as     applied    to   specific

publications).

      Accordingly, the judgment is AFFIRMED in part and REVERSED in

part, and this case is REMANDED for proceedings consistent with

this opinion concerning the three identified publications.


                 AFFIRMED in part; REVERSED in part; and REMANDED




                                     4